



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Graham, 2013 ONCA 652

DATE: 20131030

DOCKET: M42387 (C50624)

Rosenberg, Rouleau and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dale Graham

Applicant/Appellant

Dale Graham, appellant in person

Jill Copeland,
amicus curiae

Alison Wheeler, counsel for respondent

Heard: October 11, 2013

On an application for an order pursuant to s. 683(1)(b)
    of the
Criminal Code of Canada
for the examination of witnesses be
    examined before a judge of the Court of Appeal or before a special examiner.

ENDORSEMENT

[1]

We have had the benefit of an extensive record, submissions from
amicus
,
    a lengthy affidavit from the appellant, lengthy submissions from the appellant
    and submissions from Crown counsel. We have carefully considered this matter
    and this material. We are satisfied that this application under s. 683 of the
Criminal
    Code
must be dismissed.

[2]

We accept that the s. 683 test embraces two categories of evidence: evidence
    that could be admissible as fresh evidence and evidence that could assist in developing
    material that will be admissible as fresh evidence. The application in this
    case meets neither criteria. Any application under s. 683 must be measured against
    the uncontroverted facts at trial that are not subject to challenge.  In this
    case, there was simply no dispute that child pornography was found in the
    applicants computer. Much of the proposed fresh evidence centres on evidence
    that would simply be irrelevant given the undisputed facts. Other proposed
    evidence is redundant or mere speculation. There must be some reasonable
    possibility, and for the reasons set out in detail in the Crowns careful
    submissions, this evidence does not meet the test and the proposed examinations
    do not meet the reasonable possibility test.

[3]

Accordingly, the application is dismissed.

Released: MR October 30, 2013

M. Rosenberg J.A.

P.S. Rouleau J.A.

"G.R. Strathy J.A."


